6/17/2021                Case MDL No. 3004 Document 168-9 Filed 06/23/21 Page 1 of 27
                                                       CAND-ECF

                                                                                                                      ADRMOP

                                                U.S. District Court
                                    California Northern District (San Francisco)
                                  CIVIL DOCKET FOR CASE #: 3:21-cv-04140-JD


 Willey v. Syngenta AG et al                                                       Date Filed: 06/01/2021
 Assigned to: Judge James Donato                                                   Jury Demand: Plaintiff
 Demand: $10,000,000,000                                                           Nature of Suit: 365 Personal Inj. Prod.
 Cause: 28:1332 Diversity-Product Liability                                        Liability
                                                                                   Jurisdiction: Diversity
 Plaintiff
 Joann Willey                                                         represented by David Jackson Wool
                                                                                     Andrus Wagstaff, PC
                                                                                     7171 W. Alaska Drive
                                                                                     Lakewood, CO 80226
                                                                                     (303) 376-6360
                                                                                     Fax: (303) 376-6361
                                                                                     Email: David.Wool@andruswagstaff.com
                                                                                     ATTORNEY TO BE NOTICED

                                                                                   Kathryn Miller Forgie
                                                                                   Andrus Wagstaff, PC
                                                                                   755 Baywood Drive, 2nd Floor
                                                                                   Petaluma, CA 94954
                                                                                   (303) 376-6360
                                                                                   Fax: (303) 376-6361
                                                                                   Email: kathryn.forgie@andruswagstaff.com
                                                                                   ATTORNEY TO BE NOTICED

                                                                                   Aimee H. Wagstaff
                                                                                   Andrus Wagstaff, PC
                                                                                   7171 West Alaska Drive
                                                                                   Lakewood, CO 80226
                                                                                   (303) 376-6360
                                                                                   Fax: (303) 376-6361
                                                                                   Email: awagstaff@wagstafflawfirm.com
                                                                                   ATTORNEY TO BE NOTICED


 V.
 Defendant
 Syngenta AG
 Defendant
 Syngenta Crop Protection, LLC
 Defendant
 Chevron U.S.A. Inc.

https://ecf.cand.uscourts.gov/cgi-bin/DktRpt.pl?106093827395098-L_1_0-1                                                      1/3
6/17/2021                Case MDL No. 3004 Document 168-9 Filed 06/23/21 Page 2 of 27
                                                       CAND-ECF



  Date Filed            #    Docket Text
  06/01/2021             1 COMPLAINT against Chevron U.S.A. Inc., Syngenta AG, Syngenta Crop Protection,
                           LLC ( Filing fee $ 402, receipt number 0971-16028361.). Filed byJoann Willey.
                           (Attachments: # 1 Civil Cover Sheet)(Wagstaff, Aimee) (Filed on 6/1/2021) (Entered:
                           06/01/2021)
  06/01/2021             2 Proposed Summons. (Wagstaff, Aimee) (Filed on 6/1/2021) (Entered: 06/01/2021)
  06/02/2021             3 Case assigned to Magistrate Judge Kandis A. Westmore.

                             Counsel for plaintiff or the removing party is responsible for serving the Complaint or
                             Notice of Removal, Summons and the assigned judge's standing orders and all other new
                             case documents upon the opposing parties. For information, visit E-Filing A New Civil
                             Case at http://cand.uscourts.gov/ecf/caseopening.

                             Standing orders can be downloaded from the court's web page at
                             www.cand.uscourts.gov/judges. Upon receipt, the summons will be issued and returned
                             electronically. Counsel is required to send chambers a copy of the initiating documents
                             pursuant to L.R. 5-1(e)(7). A scheduling order will be sent by Notice of Electronic Filing
                             (NEF) within two business days. Consent/Declination due by 6/16/2021. (asS, COURT
                             STAFF) (Filed on 6/2/2021) (Entered: 06/02/2021)
  06/02/2021             4 Initial Case Management Scheduling Order with ADR Deadlines: Case Management
                           Statement due by 8/24/2021. Initial Case Management Conference set for 8/31/2021
                           01:30 PM in Oakland, - To be determined. (elyS, COURT STAFF) (Filed on 6/2/2021)
                           (Entered: 06/02/2021)
  06/02/2021             5 Summons Issued as to Chevron U.S.A. Inc., Syngenta AG, and Syngenta Crop Protection,
                           LLC. (elyS, COURT STAFF) (Filed on 6/2/2021) (Entered: 06/02/2021)
  06/03/2021             6 CONSENT/DECLINATION to Proceed Before a US Magistrate Judge by Joann Willey..
                           (Wagstaff, Aimee) (Filed on 6/3/2021) (Entered: 06/03/2021)
  06/04/2021             7 CLERK'S NOTICE OF IMPENDING REASSIGNMENT TO A U.S. DISTRICT COURT
                           JUDGE: The Clerk of this Court will now randomly reassign this case to a District Judge
                           because either (1) a party has not consented to the jurisdiction of a Magistrate Judge, or (2)
                           time is of the essence in deciding a pending judicial action for which the necessary
                           consents to Magistrate Judge jurisdiction have not been secured. You will be informed by
                           separate notice of the district judge to whom this case is reassigned.

                             ALL HEARING DATES PRESENTLY SCHEDULED BEFORE THE CURRENT
                             MAGISTRATE JUDGE ARE VACATED AND SHOULD BE RE-NOTICED FOR
                             HEARING BEFORE THE JUDGE TO WHOM THIS CASE IS REASSIGNED.

                             This is a text only docket entry; there is no document associated with this notice. (amgS,
                             COURT STAFF) (Filed on 6/4/2021) (Entered: 06/04/2021)
  06/07/2021             8 ORDER REASSIGNING CASE. Case reassigned using a proportionate, random,
                           and blind system pursuant to General Order No. 44 to Judge James Donato for all
                           further proceedings. Magistrate Judge Kandis A. Westmore no longer assigned to
                           case. Notice: The assigned judge participates in the Cameras in the Courtroom Pilot
                           Project. See General Order No. 65 and http://cand.uscourts.gov/cameras. Signed by
                           Clerk on 6/7/2021. (Attachments: # 1 Notice of Eligibility for Video Recording)(jmlS,
                           COURT STAFF) (Filed on 6/7/2021) (Entered: 06/07/2021)
  06/08/2021             9 CASE MANAGEMENT SCHEDULING ORDER: Initial Case Management
https://ecf.cand.uscourts.gov/cgi-bin/DktRpt.pl?106093827395098-L_1_0-1                                                   2/3
6/17/2021                Case MDL No. 3004 Document 168-9        Filed 06/23/21 Page 3 of 27
                                                              CAND-ECF

                           Conference set for 9/9/2021 10:00 AM in San Francisco, Courtroom 11, 19th Floor.
                           Case Management Statement due by 9/2/2021. Signed by Judge James Donato on
                           6/8/2021. (lrcS, COURT STAFF) (Filed on 6/8/2021) (Entered: 06/08/2021)
  06/10/2021           10 SUMMONS Returned Executed by Joann Willey. Chevron U.S.A. Inc. served on
                          6/7/2021, answer due 6/28/2021. (Wagstaff, Aimee) (Filed on 6/10/2021) (Entered:
                          06/10/2021)
  06/10/2021           11 SUMMONS Returned Executed by Joann Willey. Syngenta Crop Protection, LLC served
                          on 6/8/2021, answer due 6/29/2021. (Wagstaff, Aimee) (Filed on 6/10/2021) (Entered:
                          06/10/2021)



                                                        PACER Service Center
                                                             Transaction Receipt
                                                               06/17/2021 16:52:48
                                   PACER                                             Client   12383-
                                                  KirklandPACER:4372265:3934342
                                   Login:                                            Code:    4145/51284
                                                                                     Search    3:21-cv-
                                   Description: Docket Report
                                                                                     Criteria: 04140-JD
                                   Billable
                                                  2                                  Cost:    0.20
                                   Pages:




https://ecf.cand.uscourts.gov/cgi-bin/DktRpt.pl?106093827395098-L_1_0-1                                         3/3
              Case
              Case4:21-cv-04140-KAW
                   MDL No. 3004 Document
                                    Document
                                         168-91 Filed
                                                Filed06/23/21
                                                      06/01/21 Page
                                                               Page41of
                                                                     of27
                                                                        24



     THE WAGSTAFF LAW FIRM, PC                            FRAZER PLC
 1   Aimee H. Wagstaff (SBN 278480)                       Thomas Roe Frazer III (TN Bar #033296)
     David J. Wool (SBN 324124)                           To be admitted PHV
 2   940 Lincoln Street                                   30 Burton Hills Blvd., Suite 450
 3   Denver, CO 80203                                     Nashville, TN 37215
     Tel: (303) 376-6360                                  Tel: (615) 647-6464
 4   Fax: (303) 376-6361                                  trey@frazer.law
     awagstaff@wagstafflawfirm.com
 5   dwool@wagstafflawfirm.com                            Attorneys for Plaintiff

 6   Kathryn Forgie (SBN 110404)
     755 Baywood Drive, 2nd Floor
 7   Petaluma, CA 94954
     Tel: (303) 376-6360
 8   Fax: (303) 376-6361
     kforgie@wagstafflawfirm.com
 9
10   Attorneys for Plaintiff

11
                                 UNITED STATES DISTRICT COURT
12                             NORTHERN DISTRICT OF CALIFORNIA
13
14
     JOANN WILLEY,                                        Civil Action No.: 3:21-cv-4140
15
                Plaintiff,
16    v.                                                  COMPLAINT FOR DAMAGES
17
     SYNGENTA AG; SYNGENTA CROP            DEMAND FOR JURY TRIAL
18   PROTECTION, LLC; CHEVRON U.S.A. INC.;
19   and DOES 1 through 60 inclusive,

20
                 Defendants.
21
22
            Plaintiff Joann Willey (hereinafter referred to as “Plaintiff”), by and through counsel
23
     FRAZER PLC and THE WAGSTAFF LAW FIRM, PC, alleges upon information and belief and
24
     complains of Defendants Syngenta AG (“SAG”) and Syngenta Crop Protection, LLC
25
     (“SCPLLC”) (together with their predecessors-in-interest, referred to collectively as the “Syngenta
26
     Defendants”); Chevron U.S.A. Inc. (together with its predecessors-in-interest, referred to
27
     collectively as the “Chevron Defendants”); and Does One through Sixty, and states:
28


                                          1
                   COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                 Case
                 Case4:21-cv-04140-KAW
                      MDL No. 3004 Document
                                       Document
                                            168-91 Filed
                                                   Filed06/23/21
                                                         06/01/21 Page
                                                                  Page52of
                                                                        of27
                                                                           24




 1                                     STATEMENT OF THE CASE
 2          1.       Plaintiff Joann Willey suffers from Parkinson’s disease caused by her exposure to
 3   the herbicide Paraquat.
 4          2.       Plaintiff Joann Willey is a Missouri resident.
 5          3.       Defendants are companies that since 1964 have manufactured, distributed, licensed,
 6   marketed, and sold Paraquat for use in the United States, including California.
 7          4.       Plaintiff brings this action to recover damages for personal injuries resulting from
 8   exposure to Paraquat manufactured, distributed, and sold by Defendants.
 9          5.       Defendants’ tortious conduct, including their negligent acts and omissions in the
10   research, testing, design, manufacture, marketing, and sale of Paraquat, caused Plaintiff’s injuries.
11   At all relevant times, Defendants knew, or in the exercise of reasonable care should have known,
12   that Paraquat was a highly toxic substance that can cause severe neurological injuries and
13   impairment, and should have taken steps in their research, manufacture, and sale of Paraquat to
14   ensure that people would not be harmed by foreseeable uses of Paraquat.
15                                             JURISDICTION
16          6.       This Court has jurisdiction over Defendants and this action pursuant to 28 U.S.C. §
17   1332 because there is complete diversity of citizenship between Plaintiff and each Defendant.
18   Indeed, Plaintiff is a resident of Missouri; SPLLC is a Delaware limited liability company with its
19   principal place of business in Greensboro, North Carolina (SPLLC is a wholly-owned subsidiary
20   of Defendant SAG); SAG is a foreign corporation with its principal place of business in Basel,
21   Switzerland; and Chevron U.S.A., Inc. is a Pennsylvania corporation with its principal place of
22   business in San Ramon in Contra Costa County, California. Defendants are all either incorporated
23   and/or have their principal place of business outside of the state in which the Plaintiff resides.
24          7.       The amount in controversy between Plaintiff and Defendants exceeds $75,000,
25   exclusive of interest and cost.
26                                                  VENUE
27          8.       Venue is proper within the Northern District of California pursuant to 28 U.S.C. §
28   1391 in that Defendants conduct business here and are subject to personal jurisdiction in this


                                           2
                    COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                 Case
                 Case4:21-cv-04140-KAW
                      MDL No. 3004 Document
                                       Document
                                            168-91 Filed
                                                   Filed06/23/21
                                                         06/01/21 Page
                                                                  Page63of
                                                                        of27
                                                                           24




 1   district. Furthermore, Defendants sell, market, and/or distribute Paraquat within the Northern
 2   District of California. Also, a substantial part of the acts and/or omissions giving rise to these
 3   claims occurred within this District. Chevron U.S.A., Inc. is a corporation organized under the
 4   laws of the State of Pennsylvania, with its headquarters and principal place of business in San
 5   Ramon in Contra Costa County, California.
 6          9.       This Court has personal jurisdiction over each of the Defendants in this diversity
 7   case because a state court of California would have such jurisdiction, in that:
 8                   a. Over a period of two (Chevron) to six (Syngenta) decades, each Defendant
 9          and/or its predecessor(s), together with those with whom they were acting in concert,
10          manufactured Paraquat for use as an active ingredient in Paraquat products, distributed
11          Paraquat to formulators of Paraquat products, formulated Paraquat products, marketed
12          Paraquat products to the California agricultural community, and/or distributed Paraquat
13          products, intending that such products regularly would be, and knowing they regularly
14          were, sold and used in the State of California;
15                   b. Plaintiff’s claims against each Defendant arise out of these contacts between the
16          Defendant and/or its predecessor(s), together with those with whom they were acting in
17          concert, with the State of California; and
18                   c. These contacts between each Defendant and/or its predecessors, together with
19          those with whom they were acting in concert, and the State of California, were so regular,
20          frequent, and sustained as to provide fair warning that it might be hauled into court there,
21          such that requiring it to defend this action in the State of California does not offend
22          traditional notions of fair play and substantial justice.
23                                   INTRADISTRICT ASSIGNMENT
24          10.      This action arises from the actions of Defendants – and, in particular, the actions of
25   Defendant Chevron U.S.A., Inc. Defendant Chevron U.S.A., Inc. is a Pennsylvania corporation
26   with its principal place of business in San Ramon in Contra Costa County, California. Pursuant to
27   Local Rule 3-2(c), this claim may be assigned to either the San Francisco Division or the Oakland
28   Division.


                                           3
                    COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
              Case
              Case4:21-cv-04140-KAW
                   MDL No. 3004 Document
                                    Document
                                         168-91 Filed
                                                Filed06/23/21
                                                      06/01/21 Page
                                                               Page74of
                                                                     of27
                                                                        24




 1                                                PARTIES
 2          11.     Plaintiff Joann Willey is a resident of Jackson County, Missouri.
 3          12.     The true names or capacities whether individual, corporate, governmental or
 4   associate, of the defendants named herein as Doe are unknown to Plaintiff who therefore sues said
 5   defendants by such fictitious names. Plaintiff prays leave to amend this Complaint to show their
 6   true names and capacities and/or bases for liability when the same have been finally determined.
 7          13.     Plaintiff is informed and believes, and upon such information and belief alleges,
 8   that each of the defendants designated herein as Doe is strictly, negligently, or otherwise legally
 9   responsible in some manner for the events and happenings herein referred to, and negligently or
10   otherwise caused injury and damages proximately thereby to Plaintiff as is hereinafter alleged.
11          14.     At all times herein mentioned each and every of the Defendants was the agent,
12   servant, employee, joint venturer, alter ego, successor-in-interest, and predecessor-in-interest of
13   each of the other, and each was acting within the course and scope of their agency, service, joint
14   venture, alter ego relationship, employment, and corporate interrelationship.
15          15.     U.K. manufacturer Imperial Chemical Industries Ltd. a/k/a Imperial Chemical
16   Industries PLC (“ICI”) first introduced Paraquat to world markets in or about 1962 under the
17   brand name GRAMOXONE®.
18          16.     In or about 1971, ICI created or acquired a wholly owned U.S. subsidiary
19   organized under the laws of the State of Delaware, which was ultimately known as ICI Americas
20   Inc. (“ICI Americas”).
21          17.     Chevron Chemical Company was a corporation organized under the laws of the
22   State of Delaware.
23          18.     Pursuant to distribution and licensing agreements with ICI and ICI Americas,
24   Chevron Chemical Company had exclusive rights to distribute and sell Paraquat in the United
25   States and did in fact manufacture, formulate, distribute, and sell Paraquat in the United States,
26   including in California for use in California, from approximately 1964 until approximately 1986.
27          19.     Chevron U.S.A. Inc. is the successor-in-interest to Chevron Chemical Company.
28


                                          4
                   COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                Case
                Case4:21-cv-04140-KAW
                     MDL No. 3004 Document
                                      Document
                                           168-91 Filed
                                                  Filed06/23/21
                                                        06/01/21 Page
                                                                 Page85of
                                                                       of27
                                                                          24




 1             20.   At all relevant times, Chevron Chemical Company acted as the agent of Chevron
 2   U.S.A. Inc. in selling and distributing Paraquat in the U.S. At all relevant times, Chevron
 3   Chemical Company was acting within the scope of its agency in selling and distributing Paraquat.
 4   Chevron U.S.A. Inc. is liable for the acts of its agent.
 5             21.   From approximately 1964 through approximately 1986, pursuant to distribution
 6   and licensing agreements with Chevron Chemical Company, SAG’s and/or SCPLLC’s
 7   predecessors-in-interest, ICI and ICI Americas, and Does One through Sixty manufactured some
 8   or all of the Paraquat that Chevron Chemical Company distributed and sold in the United States,
 9   including in California for use in California.
10             22.   From approximately 1964 through approximately 1986, pursuant to distribution
11   and licensing agreements between and among them, ICI, ICI Americas, Chevron Chemical
12   Company, and Does One through Sixty acted in concert to register, manufacture, formulate, and
13   distribute and sell (through Chevron Chemical Company) Paraquat for use in the U.S., including
14   in California for use in California, and their respective successors-in-interest, SAG, SCPLLC, and
15   Chevron U.S.A. Inc., are jointly liable for the resulting injuries alleged herein.
16             23.   After 1986, SCPLLC, Does One through Sixty, and/or their predecessors-in-
17   interest sold and distributed and continue to sell and distribute Paraquat in the United States,
18   including in California for use in California.
19             24.   As a result of mergers and corporate restructuring, SAG is the successor-in-interest
20   to ICI.
21             25.   As a result of mergers and corporate restructuring, SCPLLC is the successor-in-
22   interest to ICI Americas, Inc.
23             26.   Thus, from approximately 1964 through the present, the Syngenta Defendants,
24   Does One through Sixty, or their predecessors-in-interest have manufactured, formulated,
25   distributed, and sold Paraquat for use in the U.S., including in California for use in California.
26                             PLAINTIFF’S EXPOSURE TO PARAQUAT
27             27.   At all relevant times, Plaintiff Joann Willey worked in or around the agricultural
28   business—initially living on two different farms and later working as an agricultural worker—and


                                            5
                     COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                Case
                Case4:21-cv-04140-KAW
                     MDL No. 3004 Document
                                      Document
                                           168-91 Filed
                                                  Filed06/23/21
                                                        06/01/21 Page
                                                                 Page96of
                                                                       of27
                                                                          24




 1   in this capacity was exposed to Paraquat from the mid 1960s until approximately 2012: (1) when it
 2   was mixed, loaded, applied, and/or cleaned; (2) as a result of spray drift (the movement of
 3   herbicide spray droplets from the target area to an area where herbicide application was not
 4   intended, typically by wind); and/or (3) as a result of contact with sprayed plants.
 5          28.       At all relevant times, it was reasonably foreseeable that when Paraquat was used in
 6   the intended or a reasonably foreseeable manner, users of Paraquat and persons nearby would be
 7   exposed to it.
 8          29.       At all relevant times, it was reasonably foreseeable that Paraquat could enter the
 9   human body: (1) through absorption or penetration of the skin, mucous membranes, and other
10   epithelial tissues (including tissues of the mouth, nose and nasal passages, trachea, and conducting
11   airways, particularly where cuts, abrasions, rashes, sores, or other tissue damage were present); (2)
12   through the olfactory bulb; (3) through respiration into the lungs; and (4) through ingestion into
13   the digestive tract of small droplets swallowed after entering the mouth, nose, or conducting
14   airways.
15                           PARAQUAT CAUSES PARKINSON’S DISEASE
16          30.       At all relevant times, it was reasonably foreseeable that Paraquat that entered a
17   human body could ultimately enter the brain.
18          31.       At all relevant times, it was reasonably foreseeable that Paraquat that entered a
19   human body could induce the misfolding of the alpha synuclein protein.
20          32.       Parkinson’s disease is a progressive neurodegenerative disorder of the brain that
21   affects primarily the motor system-the part of the central nervous system that controls movement.
22          33.       The characteristic symptoms of Parkinson’s disease are its “primary” motor
23   symptoms: resting tremor (shaking movement when the muscles are relaxed), bradykinesia
24   (slowness in voluntary movement and reflexes), rigidity (stiffness and resistance to passive
25   movement), and postural instability (impaired balance).
26          34.       Parkinson’s disease’s primary motor symptoms often result in “secondary” motor
27   symptoms such as freezing of gait; shrinking handwriting; mask-like expression; slurred,
28


                                             6
                      COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
              Case MDL
                   4:21-cv-04140-KAW
                        No. 3004 Document
                                     Document
                                          168-91 Filed
                                                  Filed06/23/21
                                                        06/01/21 Page
                                                                  Page10
                                                                       7 of 24
                                                                            27




 1   monotonous, quiet voice; stooped posture; muscle spasms; impaired coordination; difficulty
 2   swallowing; and excess saliva and drooling caused by reduced swallowing movements.
 3          35.       Non-motor symptoms-such as loss of or altered sense of smell; constipation; low
 4   blood pressure on rising to stand; sleep disturbances; and depression-are present in most cases of
 5   Parkinson’s disease, often for years before any of the primary motor symptoms appear.
 6          36.       There is currently no cure for Parkinson’s disease; no treatment will stop or reverse
 7   its progression; and the treatments most commonly prescribed for its motor symptoms tend to
 8   become progressively less effective, and to increasingly cause unwelcome side effects, the longer
 9   they are used.
10          37.       One of the primary pathophysiological hallmarks of Parkinson’s disease is the
11   selective degeneration and death of dopaminergic neurons (dopamine-producing nerve cells) in a
12   part of the brain called the substantia nigra pars compacta (“SNpc”).
13          38.       Dopamine is a neurotransmitter (a chemical messenger that transmits signals from
14   one neuron to another neuron, muscle cell, or gland cell) that is critical to the brain’s control of
15   motor function (among other things).
16          39.       The death of dopaminergic neurons in the SNpc decreases the production of
17   dopamine. Once dopaminergic neurons die, they are not replaced; when enough dopaminergic
18   neurons have died, dopamine production falls below the level the brain requires for proper control
19   of motor function, resulting in the motor symptoms of Parkinson’s disease.
20          40.       The presence of Lewy bodies (insoluble aggregates of a protein called alpha-
21   synuclein) in many of the remaining dopaminergic neurons in the SNpc is another of the primary
22   pathophysiological hallmarks of Parkinson’s disease.
23          41.       Dopaminergic neurons are particularly susceptible to oxidative stress, a disturbance
24   in the normal balance between oxidants present in cells and cells’ antioxidant defenses.
25          42.       Scientists who study Parkinson’s disease generally agree that oxidative stress is a
26   major factor in-if not the precipitating cause of-the degeneration and death of dopaminergic
27   neurons in the SNpc and the accumulation of Lewy bodies in the remaining dopaminergic neurons
28   that are the primary pathophysiological hallmarks of the disease.


                                             7
                      COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
               Case MDL
                    4:21-cv-04140-KAW
                         No. 3004 Document
                                      Document
                                           168-91 Filed
                                                   Filed06/23/21
                                                         06/01/21 Page
                                                                   Page11
                                                                        8 of 24
                                                                             27




 1           43.      Paraquat is highly toxic to both plants and animals, creating oxidative stress that
 2   causes or contributes to cause the degeneration and death of plant or animal cells.
 3           44.      Paraquat creates oxidative stress in the cells of plants and animals because of
 4   “redox properties” that are inherent in its chemical composition and structure: it is a strong
 5   oxidant, and it readily undergoes “redox cycling” in the presence of molecular oxygen, which is
 6   plentiful in living cells.
 7           45.      The redox cycling of Paraquat in living cells interferes with cellular functions that
 8   are necessary to sustain life-with photosynthesis in plant cells, and with cellular respiration in
 9   animal cells. The redox cycling of Paraquat in living cells creates a “reactive oxygen species”
10   known as superoxide radical, an extremely reactive molecule that can initiate a cascading series of
11   chemical reactions that creates other reactive oxygen species that damage lipids, proteins, and
12   nucleic acids, molecules that are essential components of the structures and functions of living
13   cells. Because the redox cycling of Paraquat can repeat indefinitely in the conditions typically
14   present in living cells, a single molecule of Paraquat can trigger the production of countless
15   molecules of destructive superoxide radical.
16           46.      Paraquat’s redox properties have been known to science since at least the 1930s.
17           47.      It has been scientifically known since the 1960s that Paraquat (due to its redox
18   properties) is toxic to the cells of plants and animals. The same redox properties that make
19   Paraquat toxic to plant cells and other types of animal cells make it toxic to dopaminergic neurons
20   in humans—that is, Paraquat is a strong oxidant that interferes with the function of, damages, and
21   ultimately kills dopaminergic neurons in the human brain by creating oxidative stress through
22   redox cycling.
23           48.      Paraquat is one of only a handful of toxins that scientists use to produce animal
24   models of Parkinson’s disease, i.e., use in a laboratory to artificially produce the symptoms of
25   Parkinson’s disease in animals.
26           49.      Animal studies involving various routes of exposure have found that Paraquat
27   creates oxidative stress that results in the degeneration and death of dopaminergic neurons in the
28   SNpc, other pathophysiology consistent with that seen in human Parkinson’s disease, and motor


                                           8
                    COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                Case MDL
                     4:21-cv-04140-KAW
                          No. 3004 Document
                                       Document
                                            168-91 Filed
                                                    Filed06/23/21
                                                          06/01/21 Page
                                                                    Page12
                                                                         9 of 24
                                                                              27




 1   deficits and behavioral changes consistent with those commonly seen in human Parkinson’s
 2   disease.
 3          50.     Hundreds of in vitro studies (experiments in a test tube, culture dish, or other
 4   controlled experimental environment) have found that Paraquat creates oxidative stress that results
 5   in the degeneration and death of dopaminergic neurons (and many other types of animal cells).
 6          51.     Epidemiological studies have found that exposure to Paraquat significantly
 7   increases the risk of contracting Parkinson’s disease. A number of studies have found that the risk
 8   of Parkinson’s disease is more than double in populations with occupational exposure to Paraquat
 9   compared to populations without such exposure.
10          52.     These convergent lines of evidence (toxicology, animal experiments, and
11   epidemiology) demonstrate that Paraquat exposure generally can cause Parkinson’s disease.
12                                      PARAQUAT REGULATION
13          53.     The Federal Insecticide, Fungicide, and Rodenticide Act (“FIFRA”), 7 U.S.C. §
14   136 et seq., which regulates the distribution, sale, and use of pesticides within the U.S., requires
15   that pesticides be registered with the U.S. Environmental Protection Agency (“EPA”) prior to their
16   distribution, sale, or use, except as described by FIFRA. 7 U.S.C. 136a(a).
17          54.     The California Food & Agric. Code § D. 7, Ch. 2, which regulates the labeling,
18   distribution, use, and application of pesticides within the State of California, requires that
19   pesticides be registered with the California Department of Pesticide Regulation (“CDPR”) before
20   they are offered for sale in the State of California. Cal. Food & Agric. Code § 12811.
21          55.     Paraquat is a “restricted use pesticide” under federal law, see 40 C.F.R. § 152.175,
22   which means it is “limited to use by or under the direct supervision of a certified applicator,” and
23   is a “restricted material” under California law, see Cal. Code Regs. tit. 3, § 6400(e), which means
24   it cannot be sold, used, or possessed by any person in California without the proper licensing and
25   permitting.
26          56.     As part of the pesticide registration process, the EPA requires, among other things,
27   a variety of tests to evaluate the potential for exposure to pesticides, toxicity to people and other
28   potential non-target organisms, and other adverse effects on the environment.


                                          9
                   COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
              Case
              Case4:21-cv-04140-KAW
                   MDL No. 3004 Document
                                    Document
                                         168-91 Filed
                                                Filed06/23/21
                                                      06/01/21 Page
                                                               Page13
                                                                    10of
                                                                      of27
                                                                         24




 1          57.       As a general rule, FIFRA requires registrants, the chemical companies registered to
 2   sell the pesticides, to perform health and safety testing of pesticides. However, FIFRA does not
 3   require the EPA itself to perform health and safety testing of pesticides, and the EPA generally
 4   does not perform such testing.
 5          58.       The EPA registers (or re-registers) a pesticide if it is persuaded, based largely on
 6   studies and data submitted by the registrant, that: (1) its composition is such as to warrant the
 7   proposed claims for it, 7 U.S.C. § 136a(c)(5)(A); (2) its labeling and other material required to be
 8   submitted comply with the requirements of FIFRA, 7 U.S.C. § 136a(c)(5)(B); (3) it will perform
 9   its intended function without unreasonable adverse effects on the environment, 7 U.S.C. §
10   136a(c)(5)(C); and (4) when used in accordance with widespread and commonly recognized
11   practice it will not generally cause unreasonable adverse effects on the environment, 7 U.S.C. §
12   136a(c)(5)(D).
13          59.       FIFRA defines “unreasonable adverse effects on the environment” as “any
14   unreasonable risk to man or the environment, taking into account the economic, social, and
15   environmental costs and benefits of the use of any pesticide.” 7 U.S.C. § 136(bb).
16          60.       Under FIFRA, “[a]s long as no cancellation proceedings are in effect registration
17   of a pesticide shall be prima facie evidence that the pesticide, its labeling and packaging comply
18   with the registration provisions of [FIFRA].” 7 U.S.C. § 136a(f)(2). However, FIFRA further
19   provides that “[i]n no event shall registration of an article be construed as a defense for the
20   commission of any offense under [FIFRA].” 7 U.S.C. § 136a(f)(2).
21          61.       The distribution or sale of a pesticide that is misbranded is an offense under
22   FIFRA, which provides in relevant part that “it shall be unlawful for any person in any State to
23   distribute or sell to any person ... any pesticide which is ... misbranded.” 7 U.S.C. § 136j(a)(1)(E).
24   A pesticide is misbranded under FIFRA if, among other things: (1) its labeling bears any
25   statement, design, or graphic representation relative thereto or to its ingredients which is false or
26   misleading in any particular, 7 U.S.C. § 136(q)(1)(A); (2) the labeling accompanying it does not
27   contain directions for use which are necessary for effecting the purpose for which the product is
28   intended and if complied with, together with any requirements imposed under section 136a(d) of


                                         10
                   COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
              Case
              Case4:21-cv-04140-KAW
                   MDL No. 3004 Document
                                    Document
                                         168-91 Filed
                                                Filed06/23/21
                                                      06/01/21 Page
                                                               Page14
                                                                    11of
                                                                      of27
                                                                         24




 1   this title, are adequate to protect health and the environment, 7 U.S.C. § 136(q)(1)(F); or (3) the
 2   label does not contain a warning or caution statement which may be necessary and if complied
 3   with, together with any requirements imposed under section 136a(d) of this title, is adequate to
 4   protect health and the environment,” 7 U.S.C. § 136(q)(1)(G).
 5          62.     As a result, a pesticide may be misbranded despite an EPA determination that it
 6   met FIFRA’s registration criteria. In other words, notwithstanding its registration, a pesticide is
 7   misbranded if its label contains “false or misleading” statements, has inadequate instructions for
 8   use, or omits warnings or cautionary statements necessary to protect human health. Similarly, a
 9   pesticide may be found to cause unreasonable adverse effects on humans when used according to
10   the approved label despite a determination by the EPA that it would not.
11          63.     Plaintiff does not seek in this action to impose on Defendants any labeling or
12   packaging requirement in addition to or different from those required under FIFRA. Any
13   allegation in this Complaint that a Defendant breached a duty to provide adequate directions for
14   the use of or warnings about Paraquat, breached a duty to provide adequate packaging for
15   Paraquat, concealed, suppressed, or omitted to disclose any material fact about Paraquat, or
16   engaged in any unfair or deceptive practice regarding Paraquat, is intended and should be
17   construed to be consistent with that alleged breach, concealment, suppression, or omission, or
18   unfair or deceptive practice having rendered the Paraquat “misbranded” under FIFRA. However,
19   Plaintiff brings claims and seeks relief in this action only under state law, and does not bring any
20   claims or seek any relief in this action under FIFRA.
21                                      Acts of Syngenta Defendants
22          64.     SAG is a foreign corporation organized and existing under the laws of Switzerland,
23   with its principal place of business in Basel, Switzerland. It is a successor by merger or
24   continuation of business to its corporate predecessors, including but not limited to ICI.
25          65.     SCPLLC is a limited liability company organized under the laws of the State of
26   Delaware. It is a successor by merger or continuation of business to its corporate predecessors,
27   including but not limited to ICI Americas. SCPLLC is registered with the State of California,
28   Secretary of State to do business in the State of California.


                                         11
                   COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
              Case
              Case4:21-cv-04140-KAW
                   MDL No. 3004 Document
                                    Document
                                         168-91 Filed
                                                Filed06/23/21
                                                      06/01/21 Page
                                                               Page15
                                                                    12of
                                                                      of27
                                                                         24




 1          66.     SCPLLC or its corporate predecessors have sufficient minimum contacts with the
 2   State of California and have purposefully availed themselves of the privileges of conducting
 3   business in the State of California, in that they:
 4                  a. secured and maintained the registration of Paraquat products and other pesticides
 5          with the CDPR to enable themselves and others to manufacture, distribute, sell, and use
 6          these products in the State of California;
 7                  b. marketed, licensed, advertised, distributed, sold, and delivered Paraquat and
 8          other pesticides to chemical companies, licensees, distributors, and dealers whom they
 9          expected to distribute and sell Paraquat and other pesticides in or for use in the State of
10          California, including the Chevron Defendants and “Syngenta Retailers,” as well as to
11          applicators and farmers in the State of California;
12                  c. employed or utilized sales representatives to market and sell Paraquat and other
13          pesticides in California;
14                  d. maintained several locations throughout the State of California, including in the
15          towns of Sanger, Granite Bay and Roseville;
16                  e. attended meetings of the CDPR’s Pesticide Registration and Evaluation
17          Committee relating to the registration of their pesticides, including Paraquat;
18                  f. sponsored continuing education seminars for the CDPR at various locations in
19          the State of California, including the towns of Oxnard, Seal Beach, Rancho Santa Fe,
20          Somis, Orcutt, Woodland and Pala;
21                  g. utilized California state courts to promote their pesticide business, including
22          filing an action against the CDPR and another pesticide manufacturer for allegedly using
23          Syngenta data to obtain approval of pesticides for others without its consent, see Syngenta
24          Crop Prot., Inc. v. Helliker (2006) 138 Cal.App.4th 1135; and filing an action against the
25          California EPA’s Office of Environmental Health Hazard Assessment challenging the
26          agency’s decision to list its pesticide atrazine as a chemical known to cause reproductive
27          toxicity under Proposition 65, see Syngenta Crop Protection v. OEHHA (Sacramento
28          Superior Court Case No. 34-2014-800001868); and


                                         12
                   COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
             Case
             Case4:21-cv-04140-KAW
                  MDL No. 3004 Document
                                   Document
                                        168-91 Filed
                                               Filed06/23/21
                                                     06/01/21 Page
                                                              Page16
                                                                   13of
                                                                     of27
                                                                        24




 1                  h. performed and funded the testing of pesticides in the State of California.
 2          67.     SCPLLC’s contacts with the State of California are related to or gave rise to this
 3   controversy.
 4          68.     SAG exercises an unusually high degree of control over SCPLLC, such that
 5   SCPLLC is the agent or mere instrumentality of SAG. SCPLLC’s contacts with California are thus
 6   imputed to SAG for purposes of jurisdiction. See City of Greenville, Ill. v. Syngenta Crop Prot.,
 7   Inc., 830 F. Supp. 2d 550 (S.D. Ill. 2011).
 8                                      Acts of Chevron Defendants
 9          69.     Chevron U.S.A., Inc. is a corporation organized under the laws of the State of
10   Pennsylvania, with its headquarters and principal place of business in San Ramon, California.
11          70.     Does One through Sixty are corporate entities which are agents, joint venturers,
12   alter-egos, successors-in-interest, and predecessors-in-interest to Chevron U.S.A., Inc. Does One
13   through Sixty were each acting within the course and scope of their agency, joint venture, alter-
14   ego relationship, and corporate interrelationship. The exact nature, relation, and corporate
15   structure of Does One through Sixty have not yet been finally determined. Plaintiff reserves the
16   right to amend this complaint with corporate allegations when they are finally determined.
17          71.     Jurisdiction is proper over Chevron U.S.A. Inc. because it is a California resident
18   and citizen, maintaining its principal place of business and headquarters in California.
19     DEFENDANTS’ TORTIOUS CONDUCT RESULTED IN PLAINTIFF DEVELOPING
20                                       PARKINSON’S DISEASE
21          72.     Plaintiff Joann Willey hereby refers to, incorporates, and re-alleges by this
22   reference as though set forth in full, each and every allegation hereinabove and makes them a part
23   of the following allegations.
24          73.     Plaintiff Joann Willey is a resident and citizen of Jackson County, Missouri.
25          74.     Plaintiff Joann Willey was exposed to Paraquat manufactured and sold by
26   Defendants.
27          75.     In or around 1965 and up until 1985, Plaintiff and her husband Ken Willey owned
28   and operated a farm. In or around 1985 and up until 1994, Plaintiff and her husband, Ken Willey,


                                          13
                    COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
             Case
             Case4:21-cv-04140-KAW
                  MDL No. 3004 Document
                                   Document
                                        168-91 Filed
                                               Filed06/23/21
                                                     06/01/21 Page
                                                              Page17
                                                                   14of
                                                                     of27
                                                                        24




 1   owned and operated an apple orchard. The orchard produced an average of 26,000 bushels of
 2   various crops per year. From 1965 to 1994, Plaintiff lived and worked on two different farms
 3   where Paraquat was sprayed multiple times per year. Plaintiff’s husband, Ken Willey, bought,
 4   mixed, and sprayed Paraquat up to 4 times per year. When sprayed on Joann’s farm, the mist from
 5   the Paraquat would go as far as 30 feet in the air. Plaintiff was frequently outside and exposed to
 6   Paraquat during the Paraquat sprays. Additionally, Plaintiff laundered her husband’s clothes that
 7   were drenched in paraquat, and, beginning in or around 2001, Plaintiff regularly sprayed Paraquat
 8   and cleaned the equipment containing Paraquat for several years.
 9          76.     During this time, Plaintiff Joann Willey was in close contact to the Paraquat that
10   was designed, manufactured, and distributed by Defendants, and each of them. During that time,
11   Plaintiff Joann Willey would also mix, load, spray, and/or clean Paraquat.
12          77.     The Paraquat to which Plaintiff Joann Willey was exposed entered her body
13   through absorption or penetration of the skin, mucous membranes, and other epithelial tissues
14   (including tissues of the mouth, nose and nasal passages, trachea, and conducting airways,
15   particularly where cuts, abrasions, rashes, sores, or other tissue damage are present); and/or 2)
16   through the olfactory bulb; and/or 3) through respiration into the lungs; and/or 4) through
17   ingestion into the digestive tract of small droplets swallowed after entering the mouth, nose, or
18   conducting airways. Once absorbed, the Paraquat entered her bloodstream, attacked her nervous
19   system, and was substantial factor in causing her to suffer Parkinson’s disease.
20          78.     Plaintiff Joann Willey was diagnosed with Parkinson’s disease in or about 2011.
21          79.     Plaintiff Joann Willey had no reason to suspect the diagnosis was connected to her
22   past Paraquat exposure.
23          80.     Plaintiff Joann Willey was never told, either by a medical professional, by media,
24   or by the Defendants, that chronic, low-dose exposure to Paraquat could cause her to suffer
25   Parkinson’s disease.
26          81.     Plaintiff Joann Willey first became aware of Paraquat’s role in causing her
27   Parkinson’s disease and the wrongful acts of the Defendants that caused or contributed to her
28   developing Parkinson’s disease within a year of the filing date of this Complaint.


                                         14
                   COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
              Case
              Case4:21-cv-04140-KAW
                   MDL No. 3004 Document
                                    Document
                                         168-91 Filed
                                                Filed06/23/21
                                                      06/01/21 Page
                                                               Page18
                                                                    15of
                                                                      of27
                                                                         24




 1           82.     Plaintiff Joann Willey did not discover this earlier because she had no reason to
 2   suspect that her working with Paraquat could cause her to suffer Parkinson’s disease.
 3           83.     Defendants’ acts and omissions were a legal, proximate, and substantial factor in
 4   causing Plaintiff Joann Willey to suffer severe and permanent physical injuries, pain, mental
 5   anguish, and disability, and will continue to do so for the remainder of her life.
 6           84.     By reason of the premises, it became necessary for Plaintiff Joann Willey to incur
 7   expenses from medical care and treatment, and related costs and expenses required in the care and
 8   treatment of said injuries. Plaintiff Joann Willey’s damages in this respect are presently
 9   unascertained as said services are still continuing.
10           85.     By reason of the premises, it will be necessary for Plaintiff Joann Willey to incur
11   future expenses for medical care and treatment, and related costs and expenses required for future
12   care and treatment. Plaintiff’s damages in this respect are presently unascertained as said services
13   are still continuing. Plaintiff prays leave to insert elements of damages in this respect when the
14   same are finally determined.
15           86.     By reason of the premises, Plaintiff Joann Willey has been at times unable to
16   maintain regular employment, incurring special damages in a presently unascertained sum as said
17   loss is still continuing. Plaintiff prays leave to insert elements of damages with regards to past
18   wage loss, future wage loss, and lost earning capacity when the same are finally determined.
19           87.     By reason of the premises, Plaintiff has suffered general (non-economic) damages
20   in a sum in excess of the jurisdictional minimum of this court.
21           88.     By reason of the premises, Plaintiff has suffered special (economic) damages in a
22   sum in excess of the jurisdictional minimum of this court.
23                                         CAUSES OF ACTION
24                  COUNT I - STRICT PRODUCTS LIABILITY DESIGN DEFECT
25           89.     Plaintiff incorporates by reference each allegation set forth in preceding paragraphs
26   as if fully stated herein.
27
28


                                          15
                    COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
              Case
              Case4:21-cv-04140-KAW
                   MDL No. 3004 Document
                                    Document
                                         168-91 Filed
                                                Filed06/23/21
                                                      06/01/21 Page
                                                               Page19
                                                                    16of
                                                                      of27
                                                                         24




 1          90.     Defendants are liable to Plaintiff under a products liability theory for marketing a
 2   defectively-designed product, as well as for failing to adequately warn of the risk of severe
 3   neurological injury caused by chronic, low-dose exposure to Paraquat.
 4          91.     At all relevant times, Chevron U.S.A. Inc., the Syngenta Defendants, Does One
 5   through Sixty, and their corporate predecessors designed, manufactured, distributed, and sold
 6   Paraquat for use in the State of California.
 7          92.      At all relevant times and places, the Paraquat that Chevron U.S.A. Inc., the
 8   Syngenta Defendants, Does One through Sixty, and their corporate predecessors designed,
 9   manufactured, distributed, and sold was used in the intended or a reasonably foreseeable manner.
10          93.     Plaintiff Joann Willey was exposed to Paraquat that Chevron U.S.A. Inc., the
11   Syngenta Defendants, Does One through Sixty, and their corporate predecessors designed,
12   manufactured, distributed, and sold. As a result of that exposure, Paraquat entered Plaintiff Joann
13   Willey’s body causing Plaintiff to develop Parkinson’s disease.
14          94.     The Paraquat that Chevron U.S.A. Inc., the Syngenta Defendants, Does One
15   through Sixty, and their corporate predecessors designed, manufactured, distributed, and sold did
16   not perform as safely as an ordinary consumer would have expected it to perform when used in the
17   intended or a reasonably foreseeable manner, in that:
18                  a. as designed, manufactured, formulated and packaged Paraquat was likely to be
19          inhaled, ingested, and absorbed into the bodies of persons who used it, who were nearby
20          while it was being used, or who entered fields or orchards where it had been sprayed (or
21          areas near where it had been sprayed); and
22                  b. when inhaled, ingested, or absorbed into the body, it was likely to cause
23          neurological damage that was both permanent and cumulative, and repeated low-dose
24          exposures were likely to cause neurodegenerative disease, including Parkinson’s disease.
25          95.      Alternatively, Chevron U.S.A. Inc., the Syngenta Defendants, Does One through
26   Sixty, and their corporate predecessors’ Paraquat products were defectively designed in that the
27   risk of danger inherent in the challenged design outweighed the benefits of such design,
28   considering, among other relevant factors, the gravity of the danger posed by the challenged


                                         16
                   COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
              Case
              Case4:21-cv-04140-KAW
                   MDL No. 3004 Document
                                    Document
                                         168-91 Filed
                                                Filed06/23/21
                                                      06/01/21 Page
                                                               Page20
                                                                    17of
                                                                      of27
                                                                         24




 1   design, the likelihood that such danger would occur, the mechanical feasibility of a safer
 2   alternative design, the financial cost of an improved design, and the adverse consequences to the
 3   product and to the consumer that would result from an alternative design.
 4           96.     The design defect existed when the Paraquat left Chevron U.S.A. Inc., the Syngenta
 5   Defendants, Does One through Sixty, and their corporate predecessors’ possession and control.
 6           WHEREFORE, Plaintiff respectfully requests that this Court enter judgment in Plaintiff’s
 7   favor for compensatory and punitive damages, together with interest, costs herein incurred,
 8   attorneys’ fees and all relief as this Court deems just and proper. Additionally, Plaintiff demands a
 9   jury trial on all issues contained herein.
10                 COUNT II - STRICT PRODUCTS LIABILITY FAILURE TO WARN
11           97.     Defendants are also liable to Plaintiff under a products liability theory based on
12   their failure to adequately warn of the risks of Paraquat. Plaintiff incorporates by reference each
13   allegation set forth in preceding paragraphs as if fully stated herein.
14           98.     When Chevron U.S.A. Inc., the Syngenta Defendants, Does One through Sixty, and
15   their corporate predecessors manufactured and sold the Paraquat to which Plaintiff was exposed, it
16   was known or knowable to Chevron U.S.A. Inc., the Syngenta Defendants, Does One through
17   Sixty, and their corporate predecessors in light of scientific knowledge that was generally accepted
18   in the scientific community that:
19                   a. Paraquat was designed, manufactured, formulated, and packaged such that it was
20           likely to be inhaled, ingested, and absorbed into the bodies of persons who used it, who
21           were nearby while it was being used, or who entered fields or orchards where it had been
22           sprayed or areas near where it had been sprayed; and
23                   b. when inhaled, ingested, or absorbed into the body, it was likely cause latent
24           neurological damage that was both permanent and cumulative, and that repeated, low-dose
25           exposures were likely to cause neurodegenerative disease, including Parkinson’s disease.
26           99.     The risk of contracting Parkinson’s disease from chronic, low-dose exposure to
27   Paraquat presented a substantial danger to users of Paraquat when the product was used in a
28   reasonably foreseeable manner.


                                          17
                    COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
              Case
              Case4:21-cv-04140-KAW
                   MDL No. 3004 Document
                                    Document
                                         168-91 Filed
                                                Filed06/23/21
                                                      06/01/21 Page
                                                               Page21
                                                                    18of
                                                                      of27
                                                                         24




 1           100.    An ordinary consumer would not have recognized the potential risk of permanent,
 2   irreversible neurological damage, including the risk of contracting Parkinson’s disease, from
 3   chronic, low-dose exposure to Paraquat.
 4           101.    Chevron U.S.A. Inc., the Syngenta Defendants, Does One through Sixty, and their
 5   corporate predecessors failed to warn of the potential risk of permanent, irreversible neurological
 6   damage from chronic, low-dose exposure to Paraquat, and failed to provide adequate instructions
 7   regarding avoidance of these risks.
 8           102.    As a direct and proximate result of Chevron U.S.A. Inc., the Syngenta Defendants,
 9   Does One through Sixty, and their corporate predecessors’ marketing a defective product, Plaintiff
10   suffered the injuries described in this Complaint.
11           WHEREFORE, Plaintiff respectfully requests that this Court enter judgment in Plaintiff’s
12   favor for compensatory and punitive damages, together with interest, costs herein incurred,
13   attorneys’ fees and all relief as this Court deems just and proper. Additionally, Plaintiff demands a
14   jury trial on all issues contained herein.
15                                      COUNT III - NEGLIGENCE
16           103. Plaintiff incorporates by reference each allegation set forth in preceding paragraphs as
17   if fully stated herein.
18           104. At all relevant times, Chevron U.S.A. Inc., the Syngenta Defendants, Does One
19   through Sixty, and their corporate predecessors designed, manufactured, distributed, and sold
20   Paraquat for use in the State of California and throughout the United States.
21           105. Plaintiff Joann Willey was exposed to Paraquat that Chevron U.S.A. Inc., the
22   Syngenta Defendants, Does One through Sixty, and their corporate predecessors manufactured and
23   sold.
24           106. The Paraquat to which Plaintiff was exposed was used in the intended or a reasonably
25   foreseeable manner.
26           107. At all times relevant to this claim, in researching, designing, manufacturing,
27   packaging, labeling, distributing, and selling Paraquat, Chevron U.S.A. Inc., the Syngenta
28   Defendants, Does One through Sixty, and their corporate predecessors owed a duty to exercise


                                          18
                    COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
             Case
             Case4:21-cv-04140-KAW
                  MDL No. 3004 Document
                                   Document
                                        168-91 Filed
                                               Filed06/23/21
                                                     06/01/21 Page
                                                              Page22
                                                                   19of
                                                                     of27
                                                                        24




 1   ordinary care for the health and safety of the persons whom it was reasonably foreseeable could be
 2   exposed to Paraquat, including Plaintiff Joann Willey.
 3          108. When Chevron U.S.A. Inc., the Syngenta Defendants, Does One through Sixty, and
 4   their corporate predecessors designed, manufactured, packaged, labeled, distributed, and sold the
 5   Paraquat to which Plaintiff was exposed, it was reasonably foreseeable that Paraquat:
 6                 a. was likely to be inhaled, ingested, and absorbed into the bodies of persons who
 7          used it, who were nearby while it was being used, or who entered fields or orchards where
 8          it had been sprayed or areas near where it had been sprayed; and
 9                 b. when inhaled, ingested, or absorbed into the bodies of persons who used it, who
10          were nearby while it was being used, or who entered fields or orchards where it has been
11          sprayed or areas near where it has been sprayed, it was likely to cause neurological damage
12          that was both permanent and cumulative, and repeated exposures were likely to cause
13          neurodegenerative disease, including Parkinson’s disease.
14          109.   In breach of the aforementioned duty to Plaintiff, Chevron U.S.A. Inc., the
15   Syngenta Defendants, Does One through Sixty, and their corporate predecessors negligently:
16                 a. failed to design, manufacture, formulate, and package Paraquat to make it
17          unlikely to be inhaled, ingested, and absorbed into the bodies of persons who used it, who
18          were nearby while it was being used, or who entered fields or orchards where it had been
19          sprayed or areas near where it had been sprayed;
20                 b. designed, manufactured, and formulated Paraquat such that it was likely to cause
21          neurological damage that was both permanent and cumulative, and repeated exposures
22          were likely to cause clinically significant neurodegenerative disease, including Parkinson’s
23          disease;
24                 c. failed to conduct adequate research and testing to determine the extent to which
25          exposure to Paraquat was likely to occur through inhalation, ingestion, and absorption into
26          the bodies of persons who used it, who were nearby while it was being used, or who
27          entered fields or orchards where it had been sprayed or areas near where it had been
28          sprayed;


                                         19
                   COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
             Case
             Case4:21-cv-04140-KAW
                  MDL No. 3004 Document
                                   Document
                                        168-91 Filed
                                               Filed06/23/21
                                                     06/01/21 Page
                                                              Page23
                                                                   20of
                                                                     of27
                                                                        24




 1                  d. failed to conduct adequate research and testing to determine the extent to which
 2          Paraquat spray drift was likely to occur, including its propensity to drift, the distance it was
 3          likely to drift, and the extent to which Paraquat spray droplets were likely to enter the
 4          bodies of persons spraying it or other persons nearby during or after spraying;
 5                  e. failed to conduct adequate research and testing to determine the extent to which
 6          Paraquat was likely to cause or contribute to cause latent neurological damage that was
 7          both permanent and cumulative, and the extent to which repeated exposures were likely to
 8          cause or contribute to cause clinically significant neurodegenerative disease, including
 9          Parkinson’s disease;
10                  f. failed to direct that Paraquat be used in a manner that would have made it
11          unlikely to be inhaled, ingested, and absorbed into the bodies of persons who used it, who
12          were nearby while it was being used, or who entered fields or orchards where it had been
13          sprayed or areas near where it had been sprayed; and
14                  g. failed to warn that Paraquat was likely to cause neurological damage that was
15          both permanent and cumulative, and repeated exposures were likely to cause clinically
16          significant neurodegenerative disease, including Parkinson’s disease.
17          110.    Chevron U.S.A. Inc., the Syngenta Defendants, Does One through Sixty, and their
18   corporate predecessors knew or should have known that users would not realize the dangers of
19   exposure to Paraquat and negligently failed to take reasonable steps to prevent the foreseeable risk
20   of harm from exposure to Paraquat.
21          111.    As a direct and proximate result of Chevron U.S.A. Inc., the Syngenta Defendants,
22   Does One through Sixty, and their corporate predecessors’ negligence, Plaintiff suffered the
23   injuries described in this Complaint.
24          112.    Additionally, in the course of designing, manufacturing, packaging, labeling,
25   distributing, and selling Paraquat, Chevron U.S.A. Inc., the Syngenta Defendants, Does One
26   through Sixty, and their corporate predecessors violated laws, statutes, and regulations, including
27   but not limited to: sections of Food & Agriculture Code, Division 7, Chapter 2 (Pesticides) and
28   sections of Title 3, California Code of Regulations, Division 6 (Pesticides).


                                         20
                   COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
              Case
              Case4:21-cv-04140-KAW
                   MDL No. 3004 Document
                                    Document
                                         168-91 Filed
                                                Filed06/23/21
                                                      06/01/21 Page
                                                               Page24
                                                                    21of
                                                                      of27
                                                                         24




 1           113.    Plaintiff was a member of the class of persons that said laws, statutes, and
 2   regulations were intended to protect.
 3           114.    The violations of said laws, statutes, and regulations by Chevron U.S.A. Inc., the
 4   Syngenta Defendants, and Does One through Sixty were also substantial factors in causing
 5   Plaintiff’s injuries.
 6           115.    The injuries that resulted from the violations by Chevron U.S.A. Inc., the Syngenta
 7   Defendants, and Does One through Sixty were the kind of occurrences the laws, statutes, and
 8   regulations were designed to protect against.
 9           WHEREFORE, Plaintiff respectfully requests that this Court enter judgment in Plaintiff’s
10   favor for compensatory and punitive damages, together with interest, costs herein incurred,
11   attorneys’ fees and all relief as this Court deems just and proper. Additionally, Plaintiff demands a
12   jury trial on all issues contained herein.
13         COUNT IV - BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY
14           116.    Plaintiff incorporates by reference each allegation set forth in preceding paragraphs
15   as if fully stated herein.
16           117.    At all relevant times, Chevron U.S.A. Inc., the Syngenta Defendants, Does One
17   through Sixty, and their corporate predecessors engaged in the business of designing,
18   manufacturing, distributing, and selling Paraquat and other restricted-use pesticides and held
19   themselves out as having special knowledge or skill regarding Paraquat and other restricted-use
20   pesticides.
21           118.    At all relevant times, Chevron U.S.A. Inc., the Syngenta Defendants, Does One
22   through Sixty, and their corporate predecessors designed, manufactured, distributed, and sold
23   Paraquat for use in the State of California.
24           119.    Plaintiff was exposed to Paraquat that Chevron U.S.A. Inc., the Syngenta
25   Defendants, Does One through Sixty, and their corporate predecessors designed, manufactured,
26   distributed, and sold.
27           120.    The Paraquat to which Plaintiff Joann Willey was exposed was not fit for the
28   ordinary purposes for which it was used, and in particular:


                                          21
                    COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
              Case
              Case4:21-cv-04140-KAW
                   MDL No. 3004 Document
                                    Document
                                         168-91 Filed
                                                Filed06/23/21
                                                      06/01/21 Page
                                                               Page25
                                                                    22of
                                                                      of27
                                                                         24




 1                   a. it was designed, manufactured, formulated, and packaged such that it was likely
 2           to be inhaled, ingested, and absorbed into the bodies of persons who used it, who were
 3           nearby while it was being used, or who entered fields or orchards where it had been
 4           sprayed or areas near where it had been sprayed; and
 5                   b. when inhaled, ingested, or absorbed into the bodies of persons who used it, who
 6           were nearby while it was being used, or who entered fields or orchards where it had been
 7           sprayed or areas near where it had been sprayed, it was likely to cause neurological
 8           damage that was both permanent and cumulative, and repeated exposures were likely to
 9           cause neurodegenerative disease, including Parkinson’s disease.
10           121.    As a direct and proximate result of Chevron U.S.A. Inc., the Syngenta Defendants,
11   Does One through Sixty, and their corporate predecessors’ breach of implied warranty, Plaintiff
12   suffered the injuries herein described.
13           WHEREFORE, Plaintiff respectfully requests that this Court enter judgment in Plaintiff’s
14   favor for compensatory and punitive damages, together with interest, costs herein incurred,
15   attorneys’ fees and all relief as this Court deems just and proper. Additionally, Plaintiff demands a
16   jury trial on all issues contained herein.
17                                   COUNT V- PUNITIVE DAMAGES
18           122.    Plaintiff incorporates by reference each allegation set forth in preceding paragraphs
19   as if fully stated herein.
20           123.    Defendants’ conduct as alleged herein was done with oppression, fraud, and malice.
21   Defendants were fully aware of the safety risks of Paraquat. Nonetheless, Defendants deliberately
22   crafted their label, marketing, and promotion to mislead farmers and consumers.
23           124.    This was not done by accident or through some justifiable negligence. Rather,
24   Defendants knew that it could turn a profit by convincing the agricultural industry that Paraquat
25   did not cause Parkinson’s Disease, and that full disclosure of the true risks of Paraquat would limit
26   the amount of money Defendants would make selling Paraquat in California. Defendants’
27   objective was accomplished not only through its misleading labeling, but through a comprehensive
28   scheme of selective fraudulent research and testing, misleading advertising, and deceptive


                                          22
                    COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
              Case
              Case4:21-cv-04140-KAW
                   MDL No. 3004 Document
                                    Document
                                         168-91 Filed
                                                Filed06/23/21
                                                      06/01/21 Page
                                                               Page26
                                                                    23of
                                                                      of27
                                                                         24




 1   omissions as more fully alleged throughout this pleading. Plaintiff was denied the right to make an
 2   informed decision about whether to purchase, use, or be exposed to an herbicide, knowing the full
 3   risks attendant to that use. Such conduct was done with conscious disregard of Plaintiff’s rights.
 4           125.    There is no indication that Defendants will stop their deceptive and unlawful
 5   marketing practices unless they are punished and deterred. Accordingly, Plaintiff requests punitive
 6   damages against the Defendants for the harms caused to Plaintiff.
 7           WHEREFORE, Plaintiff respectfully requests that this Court enter judgment in Plaintiff’s
 8   favor for compensatory and punitive damages, together with interest, costs herein incurred,
 9   attorneys’ fees and all relief as this Court deems just and proper. Additionally, Plaintiff demands a
10   jury trial on all issues contained herein.
11                                         PRAYER FOR RELIEF
12           WHEREFORE, Plaintiff requests this Court to enter judgment in Plaintiff’s favor and
13   against the Defendants for:
14               a. actual or compensatory damages in such amount to be determined at trial and as
15                   provided by applicable law;
16               b. exemplary and punitive damages sufficient to punish and deter the Defendants and
17                   others from future fraudulent practices;
18               c. pre-judgment and post-judgment interest;
19               d. costs including reasonable attorneys’ fees, court costs, and other litigation
20                   expenses; and
21               e. any other relief the Court may deem just and proper.
22
23                                         JURY TRIAL DEMAND
24           Plaintiff demands a trial by jury on all of the triable issues within this pleading.
25
26
27
28


                                          23
                    COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
            Case
            Case4:21-cv-04140-KAW
                 MDL No. 3004 Document
                                  Document
                                       168-91 Filed
                                              Filed06/23/21
                                                    06/01/21 Page
                                                             Page27
                                                                  24of
                                                                    of27
                                                                       24




     Dated: June 1, 2021                  Respectfully Submitted,
 1
 2                                        /s/Aimee Wagstaff
                                          Aimee H. Wagstaff (SBN 278480)
 3                                        David J. Wool (SBN 324124)
 4                                        940 Lincoln Street
                                          Denver, CO 80203
 5                                        Tel: (303) 376-6360
                                          Fax: (303) 376-6361
 6                                        aimee.wagstaff@andruswagstaff.com
 7                                        david.wool@andruswagstaff.com

 8                                        Kathryn Forgie (SBN 110404)
                                          755 Baywood Drive, 2nd Floor
 9                                        Petaluma, CA 94954
                                          Tel: (303) 376-6360
10                                        Fax: (303) 376-6361
11                                        kathryn.forgie@andruswagstaff.com

12                                        Counsel for Plaintiff
13
                                          And
14                                        (to be admitted pro hac vice)

15                                        Thomas Roe Frazer III (TN Bar #033296)
16                                        FRAZER PLC
                                          30 Burton Hills Blvd., Suite 450
17                                        Nashville, TN 37215
                                          (615) 647-6464
18                                        trey@frazer.law
19
20                                        Counsel for Plaintiff
21
22
23
24
25
26
27
28


                                       24
                 COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
